DETAILED ACTION

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fanek et al. (U.S. PG-Publication # 2019/0045370), in view of Goyal et al. (U.S. PG-Publication # 2020/0314906), in view of Zhang et al. (U.S. PG-Publication # 2017/0079010), and in view of Tooher et al. (U.S. PG-Publication # 2021/0153245),  
 


          Consider claims 1, 8 and 15, Al-Fanek et al. clearly disclose a base station (BS) in a wireless communication system, the BS comprising:
          a processor configured to perform a first energy sensing based listen-before-talk (LBT) operation on a channel (par. 36 (In LBT, a base station that wants to transmit in a channel has to first detect the energy level of the channel to determine the level of interference. If the detected energy level of the channel is below a threshold value, then the base station can transmit in that channel)); and 
          a transceiver operably connected to the processor, the transceiver configured to: 
             transmit a channel access request (CARQ) to a user equipment (UE) if the channel is sensed as idle in the first LBT operation (par. 36 (If the node senses that the channel is busy, it performs random back-off. Optionally, a node may exchange Request-to-Send (RTS) and Clear-to-Send (CTS) messages with other nodes)), wherein the CARQ includes information on spatial parameters of the BS; and 
             receive a channel access response (CARP) from the UE (par. 36 (If the node senses that the channel is busy, it performs random back-off. Optionally, a node may exchange Request-to-Send (RTS) and Clear-to-Send (CTS) messages with other nodes)), wherein the CARP includes information on spatial parameters of the UE; and 
          However, Al-Fanek et al. do not specifically disclose the CARQ includes information on spatial parameters of the BS. 
          In the same field of endeavor, Goyal et al. clearly show: 
          wherein the CARQ includes information on spatial parameters of the BS (par. 177 (An eDRTS may indicate a control channel resource set (CORESET) and/or a bandwidth part (BWP) of a channel. The indications may be implicit (e.g., related to the resources on which the eDRTS may be transmitted) or explicit (e.g., included as an information element in the eDRTS))); and 
          wherein the CARP includes information on spatial parameters of the UE (par. 180 (A receiving node may signal to a transmitting node, for example in the eDCTS message, a co-channel interference that may be measured while receiving eDRTS. This may occur, for example, when the background directional interference may be weak. For example, when the background direction interference may be overcome by adjusting transmission parameters by the transmitting node (e.g., gNB/UE). This may be indicated by an (e.g., one or more) alternate parameter(s). For example, the parameters may include: observed interference power, measured signal-to-noise plus interference power (SINR) on eDRTS reception, requested modulation coding scheme (MCS), and/or the like)); 
          the transceiver further configured to transmit data over downlink channels within the COT (par. 131 (Channel occupancy time (COT) may be the total time during which an equipment may have transmissions on a given channel)).
                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, and show the CARQ includes information on spatial parameters of the BS, as taught by Goyal, so that network performance can be optimized. 
          However, Al-Fanek and Goyal do not specifically disclose performing a second energy sensing based LBT operation on the channel. 
          In the same field of endeavor, Zhang et al. clearly show: 
          wherein the processor is further configured to: 
             perform a second energy sensing based LBT operation on the channel (par. 107 (the base station may contend for access to the second channel by performing a second CCA procedure or second eCCA procedure 440 during the second time period), par. 108 (the base station may defer commencement of the first unicast transmission 410 (e.g., remain idle on the second channel for an idle period 475) and perform a third CCA procedure 450 for the second channel ) ); and 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, show the CARQ includes information on spatial parameters of the BS, as taught by Goyal, and show perform a second energy sensing based LBT operation on the channel, as taught by Zhang, so that network performance can be optimized. 
          However, Al-Fanek, Goyal and Zhang do not specifically disclose determining a channel occupancy time. 
          In the same field of endeavor, Tooher et al. clearly show: 
          determine a channel occupancy time (COT) if the channel is sensed as idle in the second LBT operation (par. 100 (Configurable LBT parameters or sets thereof may be associated with an LBT configuration. These parameters may include at least one or more of the following: priority level; LBT type; maximum channel occupancy time (MCOT)…)); and 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, show the CARQ includes information on spatial parameters of the BS, as taught by Goyal, show performing a second energy sensing based LBT operation on the channel, as taught by Zhang, and show determining a channel occupancy time, as taught by Tooher, so that network performance can be optimized. 



          Consider claim 2, and as applied to claim 1 above,
                          claim 9, and as applied to claim 8 above,
                          claim 16, and as applied to claim 15 above,
Al-Fanek et al. clearly disclose the base station as described.
          However, Al-Fanek et al. do not specifically disclose the first LBT operation is based on the spatial parameters corresponding to beams of the BS included in the CARQ. 
          In the same field of endeavor, Tooher et al. clearly show:                   
          wherein the first LBT operation is based on the spatial parameters of the BS included in the CARQ (par. 100 (Configurable LBT parameters or sets thereof may be associated with an LBT configuration…), par. 103 (an LBT configuration may be associated with a cell, a BWP, for example, a center frequency location and/or an offset therefrom, a bandwidth, a TX or RX beam, a beamwidth or a plurality of parameters thereof…)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, and show the first LBT operation is based on the spatial parameters of the BS included in the CARQ, as taught by Tooher, so that network performance can be optimized. 



          Consider claim 3, and as applied to claim 1 above,
                          claim 10, and as applied to claim 8 above,
                          claim 17, and as applied to claim 15 above,
Al-Fanek et al. clearly disclose the base station as described.
          However, Al-Fanek et al. do not specifically disclose the second LBT operation is based on the spatial parameters of the UE included in the CARQ. 
          In the same field of endeavor, Tooher et al. clearly show:                   
          wherein the second LBT operation is based on the spatial parameters corresponding to beams of the UE included in the CARP (par. 100 (Configurable LBT parameters or sets thereof may be associated with an LBT configuration…), par. 103 (an LBT configuration may be associated with a cell, a BWP, for example, a center frequency location and/or an offset therefrom, a bandwidth, a TX or RX beam, a beamwidth or a plurality of parameters thereof…a WTRU may be configured with an LBT configuration for …transmit or receive beam, or a group/set therefore..)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, and show the second LBT operation is based on the spatial parameters of the UE included in the CARQ, as taught by Tooher, so that network performance can be optimized. 




          Consider claim 6, and as applied to claim 1 above,
                          claim 13, and as applied to claim 8 above,
Al-Fanek et al. clearly disclose the base station as described.
          However, Al-Fanek et al. do not specifically disclose the spatial parameters of the UE included in the CARP. 
          In the same field of endeavor, Goyal et al. clearly show: 
          wherein the spatial parameters of the UE included in the CARP (par. 180 (A receiving node may signal to a transmitting node, for example in the eDCTS message, a co-channel interference that may be measured while receiving eDRTS. This may occur, for example, when the background directional interference may be weak. For example, when the background direction interference may be overcome by adjusting transmission parameters by the transmitting node (e.g., gNB/UE). This may be indicated by an (e.g., one or more) alternate parameter(s). For example, the parameters may include: observed interference power, measured signal-to-noise plus interference power (SINR) on eDRTS reception, requested modulation coding scheme (MCS), and/or the like)) are the same as or a subset of the spatial parameters of the BS included in the CARQ (par. 177 (An eDRTS may indicate a control channel resource set (CORESET) and/or a bandwidth part (BWP) of a channel. The indications may be implicit (e.g., related to the resources on which the eDRTS may be transmitted) or explicit (e.g., included as an information element in the eDRTS))).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, and show the spatial parameters of the UE included in the CARP, as taught by Goyal, so that network performance can be optimized. 




          Consider claim 7, and as applied to claim 1 above,
                          claim 14, and as applied to claim 8 above,
Al-Fanek et al. clearly disclose the base station as described.
          However, Al-Fanek et al. do not specifically disclose the CARQ further includes information on a time and frequency resource for transmitting the CARP. 
          In the same field of endeavor, Goyal et al. clearly show: 
          wherein the CARQ further includes information on a time and frequency resource for transmitting the CARP (par. 177 (An eDRTS may indicate a control channel resource set (CORESET) and/or a bandwidth part (BWP) of a channel. The indications may be implicit (e.g., related to the resources on which the eDRTS may be transmitted) or explicit (e.g., included as an information element in the eDRTS))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, and show the CARQ further includes information on a time and frequency resource for transmitting the CARP, as taught by Goyal, so that network performance can be optimized. 


           Consider claim 20, and as applied to claim 15 above, it is being rejected for the same reasons as set forth in claims 6 and 7.





         Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fanek et al. (U.S. PG-Publication # 2019/0045370), in view of Seok et al. (U.S. PG-Publication # 2018/0143026), Tooher et al. (U.S. PG-Publication # 2021/0153245), and in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541).


          Consider claim 4, and as applied to claim 1 above, 
                          claim 11, and as applied to claim 8 above,
                          claim 18, and as applied to claim 15 above,
Al-Fanek et al. clearly disclose the random energy sensing duration is determined based on a backoff counter (par. 36 (If the node senses that the channel is busy, it performs random back-off).
          However, Al-Fanek et al. do not specifically disclose the first LBT operation is associated with a random energy sensing duration. 
          In the same field of endeavor, Hedayat et al. clearly show:                   
          the first LBT operation is associated with a random energy sensing duration (par. 88 (In unlicensed bands, such as NR unlicensed spectrum (NR-U), gNB 180a or a WTRU 102a may need to perform a listen-before-talk (LBT) procedure before accessing the unlicensed wireless channel. LBT specifics may vary depending on the regulatory requirements of the unlicensed channel. In general, a LBT procedure may comprise a wireless node (e.g. a gNB or a WTRU) listening for a fixed- or random-duration interval to a medium (i.e., unlicensed wireless channel))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, and show the first LBT operation is associated with a random energy sensing duration, as taught by Hedayat, so that network performance can be optimized. 





         Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fanek et al. (U.S. PG-Publication # 2019/0045370), in view of Seok et al. (U.S. PG-Publication # 2018/0143026), Tooher et al. (U.S. PG-Publication # 2021/0153245), and in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), and in view of Kakishima et al. (U.S. PG-Publication # 2018/0332618),


          Consider claim 5, and as applied to claim 1 above,
                          claim 12, and as applied to claim 8 above,
                          claim 19, and as applied to claim 15 above, 
Al-Fanek et al. clearly disclose the base station as described.
          However, Al-Fanek et al. do not specifically disclose the second LBT operation is associated with a fixed energy sensing duration 
          In the same field of endeavor, Hedayat et al. clearly show: 
          wherein: the second LBT operation is associated with a fixed energy sensing duration (par. 88 (In general, a LBT procedure may comprise a wireless node (e.g. a gNB or a WTRU) listening for a fixed- or random-duration interval to a medium (i.e., unlicensed wireless channel))).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, and show the second LBT operation is associated with a fixed energy sensing duration, as taught by Hedayat, so that network performance can be optimized. 
          However, Al-Fanek and Hedayat do not specifically disclose the fixed energy sensing duration is zero or greater.
          In the same field of endeavor, Kakishima et al. clearly show: 
          the fixed energy sensing duration is zero or greater (fig. 5 (no LBT), par. 66 (the LBT-related information may include LBT parameters indicating timing for performing LBT, a random backoff value and/or a Distributed Inter-frame Space (DIFS) value), par. 54 (the UE 10 may stand by for a lapse of a predetermined idle or a random idle period before the UE 10 transmits the UL signal (CSI feedback))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a base station (BS) in a wireless communication system, as taught by Al-Fanek, show the second LBT operation is associated with a fixed energy sensing duration, as taught by Hedayat, and show the fixed energy sensing duration is zero or greater, as taught by Kakishima, so that network performance can be optimized. 




                                       Response to Amendment


            Applicant's arguments filed on10/18/2022, with respect to claim 1, on pages 8-13 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Hooli is not a prior art. The Examiner has modified the response with a new reference. See the above rejections of claim 1, for the relevant interpretation and citations found in Zhang.


 



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
December 1, 2022